Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest a plurality of irises positioned proximate each of the slots, wherein the plurality of irises are equally spaced along the length of each transmission line; and an array of radiating elements proximate the slotted transmission lines adapted to receive a transmission signal from the slotted transmission lines and generate a radiation pattern corresponding to the transmission signal, as required by claim 1; and the prior arts of record fail to disclose or suggest a plurality of super element transmission paths, each having a plurality of vias forming transmission paths and a plurality of slots feeding the transmission signal to the radiating array structure, as required by claim 13; and prior arts of record fail to disclose or suggest a slotted waveguide positioned proximate the radiating array of elements, wherein the slotted waveguide comprises a plurality of slots and a plurality of irises interleaved with the plurality of slots along a lengthwise direction of the slotted waveguide, as required by amended claim 18.
Claims 1-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844